Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Warren on 7 May 2021.

The application has been amended as follows:
1. 	(Currently amended) A combined cycle system, comprising: 
a plurality of gas turbine engines; 
a plurality of heat recovery steam generators; 
each of the plurality of heat recovery steam generators comprising a selective catalyst reduction and/or oxidation catalyst system at an inlet thereof; and 
a catalyst heating system; 
wherein the catalyst heating system directs an extraction from a compressor of a first gas turbine engine of the plurality of gas turbine engines to the selective catalyst reduction and/or oxidation catalyst system of a second heat recovery steam generator of the plurality of heat recovery steam generators[[.]],
wherein the catalyst heating system comprises an extraction line, the extraction line configured to guide the extraction from the first gas turbine to downstream of the inlet and directly to a catalyst of the selective catalyst reduction and/or oxidation catalyst system of the second heat recovery steam generator. 
3. (Currently amended) The combined cycle system of claim 2, wherein the extraction line is a first extraction line in communication with the common extraction line and either the selective catalyst reduction or oxidation catalyst system.
7. (Currently amended) The combined cycle system of claim 5, wherein the selective catalyst reduction system comprises an ammonia injection grid positioned about [[a]]the catalyst.
11. (Canceled) 
15. (Currently amended) A method of warming a catalyst in a selective catalyst reduction and/or oxidation catalyst system of a combined cycle system, comprising: 
compressing a flow of air in a compressor of a first gas turbine engine; 
flowing combustion gases from the first gas turbine engine through a first selective catalyst reduction and/or oxidation catalyst system associated with a first heat recovery steam generator; 
flowing further combustion gases from a second gas turbine engine through a second selective catalyst reduction and/or oxidation catalyst system associated with a second heat recovery steam generator at an inlet thereof; and 
extracting a portion of the flow of air from the compressor of the first gas turbine engine in an extraction line, the extraction line configured to guide the portion of the flow of air from the first gas turbine to downstream of the inlet and directly to a catalyst of the second selective catalyst reduction and/or oxidation catalyst system, in order to warm the catalyst.
16. (Currently amended) A combined cycle system, comprising: 
a plurality of gas turbine engines; 
a plurality of heat recovery steam generators; 
each of the plurality of heat recovery steam generators comprising a selective catalyst reduction system with a catalyst and an ammonia injection grid at an inlet thereof; and 
a catalyst heating system; 
wherein the catalyst heating system directs an extraction from a compressor of a first gas turbine engine of the plurality of gas turbine engines to the catalyst and the ammonia injection grid of a second heat recovery steam generator of the plurality of heat recovery steam generators[[.]], and
wherein the catalyst heating system comprises an extraction line, the extraction line configured to guide the extraction from the first gas turbine to downstream of the inlet and directly to the catalyst of the selective catalyst reduction of the second heat recovery steam generator. 

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1, 15, and 16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a system comprising, among other features,
a plurality of gas turbine engines, 
a plurality of heat recovery steam generator, each of the plurality of heat recovery steam generators comprising a selective catalyst reduction system at an inlet thereof, 

an extraction line configured to guide the extraction from the first gas turbine to downstream of the inlet and directly to the catalyst of the selective catalyst reduction of the second heat recovery steam generator. 
ii.	Claims 2-10, 12-14, and 17-20 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741